HALL, Judge.
Appellant was convicted of robbery with a deadly weapon and sentenced to twenty-two years’ imprisonment. The sentence was within the recommended guidelines range.
Appellant contends that the court erred in denying his motion for a directed verdict because appellant voluntarily returned the money to the victim after robbing him at gun point. Appellant’s argument centers on a voluntary renunciation theory indicating that the offense was not completed and there was no robbery.
We do not agree and affirm on the basis of Johnson v. State, 432 So.2d 758 (Fla. 1st DCA 1983).
We find no merit in the appellant’s other point on appeal.
CAMPBELL, A.C.J., and BOARDMAN, EDWARD F., (Ret.) J., concur.